Citation Nr: 0637769	
Decision Date: 12/05/06    Archive Date: 12/12/06

DOCKET NO.  05-00 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy, as secondary to service-connected diabetes 
mellitus.

2.  Entitlement to service connection for peripheral 
neuropathy, to include as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to November 
1970.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO).


FINDINGS OF FACT

1.  In April 2006, prior to the promulgation of a decision in 
the appeal, the veteran withdrew his appeal as to the issue 
of entitlement to service connection for peripheral 
neuropathy, as secondary to service-connected diabetes 
mellitus.

2.  The veteran had active military service in the Republic 
of Vietnam during the Vietnam era and is presumed to have 
been exposed to Agent Orange.

3.  Peripheral neuropathy was not diagnosed to a compensable 
degree within one year of separation from military service.

4.  The medical evidence of record does not show that the 
veteran's peripheral neuropathy is related to his military 
service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issue of entitlement 
to service connection for peripheral neuropathy, as secondary 
to service-connected diabetes mellitus, have been met.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 
20.204(b), (c) (2006).

2.  Peripheral neuropathy was not incurred in, or aggravated 
by, active military service and may not be presumed to have 
been so incurred, to include as due to Agent Orange exposure.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Peripheral Neuropathy Secondary To Service-Connected Diabetes 
Mellitus

By a rating decision dated in July 2004, the issue of 
entitlement to service connection for peripheral neuropathy, 
to include as secondary to Agent Orange exposure, was denied.  
The veteran perfected an appeal in December 2004 as to this 
issue.  In January 2005, the veteran submitted a claim of 
entitlement to service connection for peripheral neuropathy, 
secondary to service-connected diabetes mellitus.  However, 
in an April 2006 written statement, the veteran stated that 
he wished to withdraw his appeal as to the issue of 
entitlement to service connection for peripheral neuropathy, 
secondary to service-connected diabetes mellitus.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the appellant or by his authorized representative, 
except that a representative may not withdraw a substantive 
appeal filed by the appellant personally without the express 
written consent of the appellant.  38 C.F.R. § 20.204(c).

With regard to this issue, prior to the promulgation of a 
decision by the Board, the veteran indicated that he wished 
to withdraw his appeal.  As a result, no allegation of error 
of fact or law remains before the Board for consideration 
with regard to the issue of entitlement to service connection 
for peripheral neuropathy, as secondary to service-connected 
diabetes mellitus.  As such, the Board finds that the veteran 
has withdrawn his claim as to this issue, and accordingly, 
the Board does not have jurisdiction to review the appeal as 
to the issue of entitlement to service connection for 
peripheral neuropathy, as secondary to service-connected 
diabetes mellitus, and it is dismissed.

Peripheral Neuropathy Secondary To Agent Orange Exposure

With respect to the veteran's claim for peripheral 
neuropathy, as secondary to Agent Orange exposure, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Prior to initial 
adjudication, a letter dated in May 2004 satisfied the duty 
to notify provisions.  Additional letters were also provided 
to the veteran in September 2005 and March 2006, after which 
the claim was readjudicated.  See 38 C.F.R. § 3.159(b)(1); 
Overton v. Nicholson, No. 02-1814 (U.S. Vet. App. September 
22, 2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The veteran's service medical records, VA 
medical treatment records, and indicated private medical 
records have been obtained.  VA examinations were provided to 
the veteran in connection with his claim.  There is no 
indication in the record that additional evidence relevant to 
the issue decided herein is available and not part of the 
claims file.  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  For 
certain chronic disorders, including peripheral neuropathy, 
service connection may be granted if the disease becomes 
manifest to a compensable degree within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Additionally, a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. § 
1116(f); 38 C.F.R. § 3.307.  Acute and subacute peripheral 
neuropathy is deemed associated with herbicide exposure, 
under VA law, and shall be service-connected if a veteran was 
exposed to a herbicide agent during active military, naval, 
or air service, if the requirements of 38 U.S.C.A. § 1116, 38 
C.F.R. § 3.307(a)(6)(iii) are met, even though there is no 
record of such disease during service.  38 C.F.R. § 3.309.  
However, acute and subacute peripheral neuropathy must become 
manifest to a degree of 10 percent or more within a year 
after the last date on which the veteran was exposed to an 
herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii).

In this case, the veteran claims that he developed peripheral 
neuropathy in service or within one year of separation from 
service, to include as the result of exposure to Agent 
Orange.  The Board notes that the veteran was awarded the 
National Defense Service Medal, Parachute Badge, Vietnam 
Service Medal, Vietnam Campaign Medal, Combat Medical Badge, 
Bronze Star Medal, Vietnamese Special Forces Jump Wings, 
Vietnam Cross of Gallantry with Palm, and Purple Heart.  This 
evidence confirms that the veteran served in Vietnam.  Under 
38 U.S.C.A. § 1116(f), he is therefore presumed to have been 
exposed to herbicide agents, to include Agent Orange.

The veteran's service medical records a negative for any 
complaints, symptoms, or diagnoses of peripheral neuropathy.

After service discharge, a June 1999 VA outpatient medical 
report stated that the veteran complained of increasing 
numbness in his feet.

A March 2003 VA outpatient medical report stated that the 
veteran's feet were numb to about the ankle or a little 
above.  The veteran reported that the condition had existed 
for at least 5 years.  The assessment was peripheral 
neuropathy, probably secondary to alcoholism.  The evidence 
of record shows diagnoses of peripheral neuropathy from March 
2003 to the present.

A July 2003 VA outpatient medical report assessed peripheral 
neuropathy probably secondary to alcoholism.

A January 2004 VA outpatient medical report stated "[l]ess 
than a year ago, [the veteran] told me [he drank] about a 
case a day [of beer] and about 6 months ago said as much as 
he could drink a couple of nights a week."  The report 
stated that the veteran had not consumed alcohol for the 
previous 4 months.  The assessment was peripheral neuropathy 
probably secondary to alcoholism.  The plan stated that the 
veteran's "past alcohol intake would explain peripheral 
neuropathy."

A March 2004 VA outpatient medical report stated that the 
veteran wondered if neuropathy was secondary to Agent Orange.  
The assessment was peripheral neuropathy.  The plan stated 
that the veteran would talk to a veteran's service 
organization about an Agent Orange physical.

A May 2004 VA outpatient medical report stated that the 
veteran "talks of a new onset of peripheral neuropathy."  A 
second May 2004 VA outpatient medical report stated that the 
veteran had symptoms.  The diagnosis was symptoms consistent 
with a neuropathy, atypical dysesthetic type of presentation, 
for the previous 5 to 6 years.


A July 2004 VA outpatient medical report stated that the 
veteran was "wondering if peripheral neuropathy is 
associated with felodipine.  He was started on felodipine in 
1999, but did not report neuropathy until March of 2003.  At 
that time he said it was at least for 5 years he had been 
having it."  The assessment was perhipheral neuropathy, 
probably secondary to alcoholism.  The examiner stated

I still feel that it is a lot more likely 
due to his [history] of large amounts of 
alcohol consumption that it would be to 
the felodipine when pharmacy could not 
find any mention of peripheral neuropathy 
as a possible side effect in 2 different 
books and micromedex does not include it.

An August 2004 VA psychiatry consultation report stated that 
"[a]lthough [the veteran] has consumed alcohol in the past, 
the amounts do not sound prodigious and I would wonder far 
more about [A]gent [O]range as a cause for neuropathy 
myself."

An August 2004 VA neurology consultation report stated that 
the veteran was seen for questionable peripheral neuropathy.  
The veteran stated that he had not had any exposure to toxins 
that he was aware of, other than Agent Orange in the 
military.  The report stated

There is some reference to a history of 
heavy alcohol use.  The [veteran] tells 
me he wished that he would never said 
this, because he in fact has not abused 
alcohol heavily in the past.  He has used 
alcohol episodically, but did not have 
apparent abuse history.  He has not drank 
alcohol for over a year now, by his 
choice.

An August 2005 VA medical examination report stated that the 
veteran's medical records and claims file had been reviewed.  
The report stated that the veteran's peripheral neuropathy 
had an onset between 5 and 20 years before.  The examiner 
commented "Veteran is vague about when it started.  States 
he thinks probably about 20 years ago, or 10 years ago.  
However when I reviewed his medical record, I find that in 
one instance he told his provider that [it] started in 
1999."  The diagnosis was peripheral neuropathy, bilateral 
lower extremities.  The opinion stated that the veteran's 
peripheral neuropathy was not caused by or the result of 
Agent Orange.  The examiner stated

[i]t is my opinion that this was not 
caused by [A]gent [O]range.  I am unclear 
as to when the actual neuropathy began, 
as he has given me [a] time frame of 20 
years ago, then 10 years, then in records 
I find he told his provider that it began 
5 years ago.  He has a VERY long history 
of alcohol abuse.  This began 
approximately 30+ years ago, and he 
stopped drinking about 2 years ago.  He 
drank a "12 pack" of beer 5 days per 
week, each week, in that time per his 
report.  He also smoked since age 10 - 
stopping once for 10 years, but starting 
again, and just quit about 2 or 3 years 
ago.  The neuropathy is more likely 
related to his long history [of] alcohol 
abuse than to [A]gent [O]range exposure, 
which would have manifested much sooner 
than what is seen/reported.

A January 2006 VA outpatient medical report gave an 
assessment of "peripheral neuropathy, since about 1985 per 
patient."

In a February 2006 VA medical examination report, the veteran 
reported that his peripheral neuropathy began 25 years 
before.  The veteran stated that he had been told in the past 
that it might be due to alcohol dependency, however the 
veteran felt it might be due to the medication he had been 
taking.  The veteran stated he found out that peripheral 
neuropathy was a side effect of [A]llopurinol.  The examiner 
stated that "[t]his neuropathy is more than likely an 
idiopathic neuropathy of 25 years standing."

A March 2006 private medical examination report stated that 
the veteran had peripheral neuropathy.  The examiner stated 
that 

[t]o date, the etiology for his 
neuropathy has remained unclear.  The 
[veteran] has a past history of Agent 
Orange exposure in Vietnam.  There is, 
however, scant medical evidence to verify 
Agent Orange as an etiology for 
neuropathy.  The [veteran] has had past 
alcoholism, long term use of Allopurinol, 
and has been recently shown to have some 
glucose intolerance, all of which may be 
contributing to neuropathy.

The assessment was "mild sensorimotor peripheral 
polyneuropathy with axonal degeneration.  The cause remains 
elusive.  There are a number of potential contributing 
factors to his neuropathy including glucose intolerance, past 
alcoholism, long term Allopurinol use, and potentially 
previous exposure to Agent Orange."

In a transcript of a September 2006 videoconference hearing 
before the Board, the veteran stated that he was a Special 
Forces medic and was responsible for diagnosing and treating 
injuries and illnesses during his service in Vietnam.  The 
veteran stated that his peripheral neuropathy began in 
service or within a year of separation from service.  The 
veteran stated that he responded in the affirmative when 
asked whether he had numb toes during a private medical 
examination in Arizona in the early months of 1971.

The medical evidence of record shows that the veteran is 
currently diagnosed with peripheral neuropathy.  While acute 
and subacute peripheral neuropathy are presumptive disorders 
under 38 C.F.R. § 3.309(e), for the purposes of 38 C.F.R. 
§ 3.309(e), the term acute and subacute peripheral neuropathy 
means transient peripheral neuropathy that appears within 
weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  38 C.F.R. 
§ 3.309(e), Note (2).  As the veteran's peripheral neuropathy 
has continued for at least the previous 7 years, it is 
therefore not acute or subacute peripheral neuropathy for the 
purposes of 38 C.F.R. § 3.309(e).  Accordingly, presumptive 
service connection for peripheral neuropathy is not warranted 
under 38 C.F.R. § 3.309(e).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 
29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).  The United 
States Court of Appeals for Veterans Claims has specifically 
held that the provisions of Combee are applicable in cases 
involving Agent Orange exposure.  McCartt v. West, 12 Vet. 
App. 164, 167 (1999).

The competent medical evidence of record does not show that 
the veteran's current peripheral neuropathy is related to his 
active military service, or to any incident therein, to 
include as due to exposure to Agent Orange.  The veteran's 
service medical records are negative for any complaints, 
symptoms, or diagnoses of peripheral neuropathy.

The August 2004 VA psychiatry consultation report simply 
stated that the examiner "would wonder far more about 
[A]gent [O]range [rather than alcohol] as a cause for 
neuropathy."  The Board notes that this phrase is entirely 
speculative and does not create an adequate nexus for the 
purposes of establishing service connection.  See Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992) (evidence favorable to 
the veteran's claim that does little more than suggest a 
possibility that his illnesses might have been caused by 
service radiation exposure is insufficient to establish 
service connection).  Finally, the March 2006 private medical 
examination report stated that that there was "scant medical 
evidence to verify Agent Orange as an etiology for 
neuropathy."

The medical evidence from March 2003, July 2003, January 
2004, and July 2004 stated that the veteran's peripheral 
neuropathy was "probably secondary to alcoholism."  
Furthermore, the August 2005 VA medical examination report 
stated that the veteran's peripheral neuropathy was not 
caused by Agent Orange and was more likely related to a long 
history of alcohol abuse.  


The preponderance of the evidence does not show that 
peripheral neuropathy was diagnosed to a compensable degree 
within one year of separation from service.  The only 
evidence of record that the veteran was diagnosed with 
peripheral neuropathy within the applicable time period is 
the veteran's statement in the September 2006 transcript of a 
videoconference hearing before the Board.  This statement is 
in contrast to all his other statements in the medical 
evidence of record.  The June 1999 VA outpatient medical 
report is the earliest evidence of record that shows 
complaints of symptoms consistent with peripheral neuropathy.  
In March 2003, the veteran stated that his peripheral 
neuropathy had existed for at least 5 years.  In May 2004, 
the veteran stated that he had symptoms of peripheral 
neuropathy for the previous 5 or 6 years.  In July 2004 the 
veteran stated that he had peripheral neuropathy for at least 
5 years.  In August 2005, the veteran stated that the onset 
of his peripheral neuropathy was about 10 to 20 years before.  
In January 2006, the veteran stated that his peripheral 
neuropathy began in about 1985.  In February 2006, the 
veteran stated that his peripheral neuropathy began 25 years 
before.  The earliest onset reported was 1981, in the 
February 2006 VA medical examination report, over 10 years 
after separation from military service.  As a result, the 
veteran's own statements prior to the September 2006 
videoconference hearing before the Board consistently show 
that the veteran's peripheral neuropathy did not begin within 
one year of separation from military service.  

As such, the preponderance of the evidence does not show that 
the veteran's currently diagnosed peripheral neuropathy is 
related to his military service or to any incident therein, 
to include as due to Agent Orange exposure, nor may it be so 
presumed.  As the preponderance of the evidence is against 
the veteran's claim, the doctrine of reasonable doubt is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

The claim of entitlement to service connection for peripheral 
neuropathy, as secondary to service-connected diabetes 
mellitus, is dismissed.

Service connection for peripheral neuropathy, to include as 
secondary to Agent Orange exposure, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


